IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1261
                               Filed October 9, 2019


IN THE INTEREST OF B.N. and I.N.,
Minor Children,

A.N., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Eric J.

Nelson, District Associate Judge.



      A father appeals the adjudication of his two daughters as children in need

of assistance. AFFIRMED.



      J. Joseph Narmi, Council Bluffs, for appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Roberta J. Megel of State Public Defender Office, Council Bluffs, attorney

and guardian ad litem for minor children.



      Considered by Tabor, P.J., and Mullins and May, JJ.
                                            2


TABOR, Presiding Judge.

       A father, Alex, appeals the juvenile court’s adjudication of his two daughters,

six-year-old I.N. and two-year-old B.N., as children in need of assistance (CINA).

Alex contends the court mistakenly excluded exhibits he offered at the hearing.

He also argues the State failed to present clear and convincing evidence to prove

the elements of Iowa Code section 232.2(6)(b), (c)(2), or (n) (2019). Because the

evidentiary rulings were not prejudicial and the record contains sufficient proof of

the grounds for CINA adjudication, we affirm.1

    I. Facts and Prior Proceedings

       This case started with a contentious incident in late March 2019 when I.N.

and B.N. had weekend visitation with their father. On Saturday night, B.N.’s

mother, Deven, received a series of text messages from Alex that made her worry

for her daughter’s safety. Deven called I.N.’s mother, McKayla. And together they

went to Alex’s house after midnight to investigate. They knocked on his door but

received no answer.       Then, through the basement window, they saw Alex’s

girlfriend, Melissa, strike him in the face. Concerned about their children, Deven

and McKayla entered Alex’s home without permission using a spare key Deven

still had. They found B.N. awake upstairs. Meanwhile, Alex and Melissa were




1
 Despite our overarching de novo standard of review in juvenile proceedings, In re C.M.,
526 N.W.2d 562, 564–65 (Iowa Ct. App. 1994), we assess subsidiary rulings, like those
excluding evidence, for an abuse of discretion. In re N.N., 692 N.W.2d 51, 54 (Iowa Ct.
App. 2004). We will reverse an evidentiary ruling only if the record shows prejudice to the
complaining party. See State v. Hildreth, 582 N.W.2d 167, 170 (Iowa 1998). On the
sufficiency issue, we must decide whether the CINA adjudication is supported by clear
and convincing evidence. Iowa Code § 232.96(2). We are not bound by the juvenile
court’s fact findings, but we give them weight because that court “has had the unique
opportunity to hear and observe the witnesses firsthand.” C.M., 526 N.W.2d at 565.
                                          3


drinking alcohol in the basement.      Using her cell phone, one of the mothers

recorded a video purporting to show that Alex and Melissa were intoxicated.

       The following Monday, April 1, McKayla reported the incident to child

protection intake at the Iowa Department of Human Services (DHS). A few days

later, a child protection worker launched an investigation.        Alex refused the

investigator’s request for a “walk-through” of his home. She also offered him

referrals to obtain chemical-dependency and mental-health evaluations.            He

declined.

       The investigator did “walk-throughs” at the homes of McKayla and Deven—

spotting no concerns.     She then interviewed I.N.       The six-year-old told the

investigator she did not feel safe at her father’s house because he drinks alcohol

“that looks like water.” I.N. reported many times during visitation she has tried to

wake up her father after he has been drinking, but he does not respond. When

her father won’t get up, I.N. has been left to care for her two-year-old sister. I.N.

recalled changing diapers, getting B.N. dressed, and finding food for them to eat.

The juvenile court summarized I.N.’s revelations:

       She said she can smell alcohol on his breath and she does not like
       it when he is drunk because he is easily angered. [I.N.] reported that
       when her dad gets mad when he is drinking, his face turns red and
       he cl[e]nches his fists. Also, when he becomes angry, he slams
       cabinets, hits walls, and has hit her on her neck with a sock. [I.N.]
       said her father also screams in her face when he is drinking.

       In mid-April, the State filed a petition alleging I.N. and B.N. were CINA. Alex

did not cooperate with the DHS requests for drug testing. He told the DHS

investigator that child-support and child-custody disagreements fueled the

allegations from the girls’ mothers.
                                         4


       The court heard from two witnesses at the adjudication hearing: the child

protection worker and Alex. The worker believed the children were in need of

assistance based on “the concerns that [I.N.] reported at her dad’s house, and

Alex’s refusal to participate in any way.” The worker also testified that Deven

accused Alex of domestic violence in 2017 but asked to have the charges

dismissed.

       For his part, Alex testified he had a “great relationship” with his daughters.

He said he was employed but behind in his child support payments. He explained

he had heart surgery in May 2018 and received short-term disability payments. He

acknowledged drinking alcohol the night of the reported incident but denied being

intoxicated. According to Alex, text messages from Deven prompted an argument

with his girlfriend Melissa that night. He admitted Melissa was angry—“she did

push me.” Alex further explained Melissa has been at his home when he was

caring for his daughters but she does not provide care for them in his absence.

       The children’s guardian ad litem (GAL) supported granting the CINA petition

saying, “[T]here is definitely some issues here that need to be addressed to keep

these children safe.”

       The juvenile court issued its CINA adjudication order in June. Alex appeals.

   II. Analysis

   A. Evidentiary Rulings

       In his petition on appeal, Alex argues the juvenile court erred in sustaining

objections to six exhibits he offered at the adjudication hearing. But our review of

the hearing transcript shows the father’s counsel withdrew four of those six

exhibits. During Alex’s testimony, his counsel offered only Exhibits 5 and 11, which
                                           5


purported to show that Alex “sees a doctor on a regular basis and has blood work

done” during those visits.2 The court asked counsel: “Are you anticipating offering

blood work tests that show that he’s negative for drugs? Is that where we’re going

with this?” Counsel gave this vague response: “I’m offering the reports he provided

to me.” The court then excluded those exhibits on relevance grounds.

       On appeal, Alex argues those exhibits were relevant to show “the medical

professionals had zero concerns with [him] abusing drugs or alcohol at the time,

nor a history of such.” A court should find evidence relevant if “[i]t has any

tendency to make a fact more or less probable than it would be without the

evidence” and “[t]he fact is of consequence in determining the action.” Iowa R.

Evid. 5.401.    “All facts are admissible in evidence which afford reasonable

inferences or throw any light upon the matter contested.” State v. Knox, 18 N.W.2d
716, 723 (Iowa 1945).

       It is true that one fact of consequence at this CINA adjudication was Alex’s

use of alcohol or controlled substances and how that use affected his safe

parenting. He declined the DHS referrals for substance-abuse evaluation and drug

testing. Yet, the problem was Alex did not show at the hearing that the excluded

exhibits threw any light on whether he had a chemical dependency in the spring of

2019 that prevented him from being a minimally adequate parent. The documents

were prepared the previous year and addressed Alex’s heart procedure, not his

potential substance abuse.


2
  Proposed Exhibit 5 was titled “Appointment Details” from Alex’s November 29, 2018 visit
to the University of Nebraska Medical Center, which included lab results. Proposed
Exhibit 11 was a letter to Alex from Aetna Insurance summarizing the covered services
from his cardiopulmonary bypass surgery and mitral valve replacement from June 2018.
                                          6


       But even if the medical records hold marginal relevance for the CINA case,

Alex must now show their exclusion affected his substantial rights. See Iowa R.

Evid. 5.103. Alex cannot meet this prejudice test. The juvenile court allowed Alex

to relay essentially the same information in his testimony as in the exhibits. See

Morales v. Miller, No. 09-1717, 2011 WL 222527, at *8 (Iowa Ct. App. Jan. 20,

2011) (finding no prejudice from redaction of deposition testimony where trier of

fact heard “substance” of doctor’s views). The following exchange is telling:

       FATHER’S COUNSEL: With respect to your testing throughout the
       past two years or year with respect to your heart, has the doctor
       ever—doctors at any of your appointments ever talked about how
       you have tested positive for any type of drug or alcohol? A. No.

Alex clarified: “I have testing records.      No doctor in the medical field has

communicated with me about drugs in my system for the past two years or

concerned with it.” On this record, we find no prejudice from the juvenile court’s

exclusion of the exhibits. See C.M., 526 N.W.2d at 565 (finding even if evidentiary

ruling was in error, it was harmless based on de novo review).

   B. Clear and Convincing Evidence

       The juvenile court cited three grounds for adjudication: section 232.2,

subsections (6)(b), (6)(c)(2), and (6)(n). The father challenges the evidence

supporting all three grounds. We will address each claim in turn. See In re J.S.,

846 N.W.2d 36, 41 (Iowa 2014) (declining to affirm only on uncontested alternative

because grounds for CINA adjudication affect any eventual grounds for

termination).

       Section 232.2(6)(b) requires the State to prove a parent “has physically

abused or neglected the child, or is imminently likely to abuse or neglect the child.”
                                           7


The words “abuse or neglect” in that provision mean “any nonaccidental physical

injury suffered by a child as the result of the acts or omissions of the child’s parent,

guardian, or custodian or other person legally responsible for the child.” Iowa Code

§ 232.2(42); J.S., 846 N.W.2d at 41.

       Here, the State did not offer proof of any past physical injury to B.N. or I.N.

So the question under this ground was whether the children faced an imminent

likelihood of suffering a nonaccidental physical injury while in Alex’s care. Our

precedent adopts a liberal interpretation of the phrase “imminently likely” in the

CINA context. See J.S., 846 N.W.2d at 43. Because chapter 232 aims to prevent

harm to children, the abuse “need not be on the verge of happening” before the

juvenile court adjudicates under section 232.2(6)(b). Id.

       It is enough that I.N. described Alex’s serious anger issues and expressed

her fear of staying at his home when he is under the influence. Corroborating the

child’s unease, the mothers witnessed (and Alex conceded) his girlfriend Melissa

struck him while the children were present in the home. On top of that incident of

domestic violence, Deven previously reported being assaulted by Alex. See In re

L.H., 904 N.W.2d 145, 151 (Iowa 2017) (finding father imminently likely to abuse

children based on history of domestic violence and testimony in the past he acted

in a manner that “scared” them). On our record, we find clear and convincing

evidence to show I.N. and B.N. faced imminent risk of nonaccidental physical injury

while in Alex’s care. See Iowa Code § 232.2(6)(b).

       We next turn to the CINA finding under section 232.2(6)(c)(2).              That

provision required the State to present clear and convincing evidence the children

were “imminently likely to suffer harmful effects as a result” of Alex’s failure “to
                                           8

exercise a reasonable degree of care in supervising” them. See Iowa Code

§ 232.2(6)(c)(2); L.H., 904 N.W.2d at 152. The State presented evidence L.N., at

age six, was left to care for her toddler sister because of their father’s intoxication

or inattention.   The children were also in Alex’s care when Alex’s girlfriend

perpetrated domestic violence against him. Through that evidence, the State

proved the children needed DHS supervision and services to address Alex’s

parenting deficiencies. See L.H., 904 N.W.2d at 153.

       Finally, we address whether the court properly adjudicated I.N. and B.N. as

CINA under section 232.2(6)(n). Under that subsection, the State must prove a

parent’s “mental capacity or condition, imprisonment, or drug or alcohol abuse

results in the child not receiving adequate care.” Iowa Code § 232.2(6)(n). Here,

the evidence showed I.N. and B.N. were CINAs because Alex’s drug or alcohol

abuse led them to receive inadequate care while in his home.

       We recognize Alex vehemently denies neglecting or abusing his children or

watching them while under the influence. He argues if McKalya and Deven had

truly been concerned for their daughters’ safety in March 2019, rather than acting

as vigilantes, they would have called police. Alex told the investigator McKayla

“was coaching” I.N. to lie about him. He also told the investigator he wanted I.N.

to take a lie detector test. But after seeing Alex testify in person, the juvenile court

found his arguments “lacking.” The court specifically found Alex was “not credible”

when testifying to “what transpires in his home while he is caring” for his daughters.

We defer to those specific credibility findings. See In re D.W., 791 N.W.2d 703,

706 (Iowa 2010) (noting reviewing court is deferential to juvenile court’s
                                        9


determination of what testimony to believe). We affirm the juvenile court on all

three grounds cited in section 232.2(6) for the CINA adjudication.

      AFFIRMED.